Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/21 is considered by the examiner.
Drawings
The drawing submitted on 2/3/21 has been fully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohmori  et al (US Publication 2018/0366762) and the Ohmori et al. (US Publication 2019/0319280 herein referred to as Ohmori ‘280)
Regarding claim 1, the Ohmori et al. and the Ohmori ‘280 references disclose a fuel cell separator member comprising: a separator; 5a load receiver member disposed in a manner to protrude outward from the separator; and a joint portion configured to join an outer peripheral portion of the separator and the load receiver member together, wherein a reinforcement rib extending in a direction in 10which the load receiver member protrudes is provided in a part of the outer peripheral portion of the separator, the part being adjacent to the joint portion (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  
Regarding claim 2, the Ohmori et al. and the Ohmori ‘280 references disclose the reinforcement rib is formed integrally with the outer peripheral portion of the separator, and protrudes from the outer peripheral portion of the separator in a separator thickness direction (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  
Regarding claim 203, the Ohmori et al. and the Ohmori ‘280 references disclose the outer peripheral portion of the separator is provided with a width direction rib extending in a width direction of the load receiver member perpendicular to the separator thickness direction and the direction in which the 25load receiver member protrudes, and the reinforcement rib extends from the width direction rib (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 4, the Ohmori et al. and the Ohmori ‘280 references disclose - 32 -the reinforcement rib comprises: a first extension rib extending from the width direction rib toward the joint portion; and a second extension rib extending from the width direction 5rib in a direction opposite to a direction in which the first extension rib extends (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 5,  the Ohmori et al. and the Ohmori ‘280 references disclose the first extension rib and the second extension rib are 10each provided in plurality in the width direction of the load receiver member(Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 6, the Ohmori et al. and the Ohmori ‘280 references disclose wherein a protruding height of the reinforcement rib is smaller 15than a protruding height of the width direction rib (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 7, the Ohmori et al. and the Ohmori ‘280 references disclose a length of the reinforcement rib in the direction in which the load receiver member protrudes is smaller than a 20length of the width direction rib in the width direction of the load receiver member (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 8, the Ohmori et al. and the Ohmori ‘280 references disclose a width of the reinforcement rib in the width direction 25of the load receiver member is smaller than a width of the width direction rib in the direction in which the load receiver member protrudes (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 9, the Ohmori et al. and the Ohmori ‘280 references disclose a cutout in which the reinforcement rib is disposed is formed in the load receiver member (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 10, the Ohmori et al. and the Ohmori ‘280 references disclose an extension end of the reinforcement rib has a circular arc shape(Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 11, the Ohmori et al. and the Ohmori ‘280 references disclose the second extension rib is positioned on a central line passing through a center of the first extension rib in a width direction thereof(Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 12, the Ohmori et al. and the Ohmori ‘280 references disclose a fuel cell comprising 15a membrane electrode assembly including an electrolyte membrane, and electrodes provided on both sides of the electrolyte membrane; and a pair of separators provided on both sides of the membrane electrode assembly, 20wherein at least one of the separators of the pair forms a fuel cell separator member, the fuel cell separator member comprises a load receiver member disposed in a manner to protrude outward from the separator, and a joint portion configured to join an outer 25peripheral portion of the separator and the load receiver member together, and a reinforcement rib extending in a direction in which the load receiver member protrudes is provided in a part of the - 34 -outer peripheral portion of the separator, the part being adjacent to the joint portion (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  . 
Regarding claim 13, the Ohmori et al. and the Ohmori ‘280 references disclose the 5reinforcement rib is formed integrally with the outer peripheral portion of the separator, and protrudes from the outer peripheral portion of the separator in a separator thickness direction(Fig. 6 of Ohmori et al. and the Ohmori ‘280).  
Regarding claim 14, the Ohmori et al. and the Ohmori ‘280 references disclose the outer peripheral portion of the separator is provided with a width direction rib extending in a width direction of the load receiver member perpendicular to the separator thickness direction and the direction in which the 15load receiver member protrudes, and the reinforcement rib extends from the width direction rib (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 15, the Ohmori et al. and the Ohmori ‘280 references disclose the reinforcement rib comprises: 20a first extension rib extending from the width direction rib toward the joint portion; and a second extension rib extending from the width direction rib in a direction opposite to a direction in which the first extension rib extends (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 16, the Ohmori et al. and the Ohmori ‘280 references disclose the first extension rib and the second extension rib are each provided in plurality in the width direction of the load receiver member (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 17, the Ohmori et al. and the Ohmori ‘280 references disclose a protruding height of the reinforcement rib is smaller than a protruding height of the width direction rib (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 18, the Ohmori et al. and the Ohmori ‘280 references disclose a length of the reinforcement rib in the direction in which the load receiver member protrudes is smaller than a length of the width direction rib in the width direction of the load receiver 10member (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 19, the Ohmori et al. and the Ohmori ‘280 references disclose a width of the reinforcement rib in the width direction of the load receiver member is smaller than a width of the width direction 15rib in the direction in which the load receiver member protrudes (Fig. 6 of Ohmori et al. and the Ohmori ‘280).  .  
Regarding claim 20, the Ohmori et al. and the Ohmori ‘280 references disclosa cutout in which the reinforcement rib is disposed is formed in the load 20receiver member (Fig. 6 of Ohmori et al. and the Ohmori ‘280).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725